Opinion issued August 7, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00070-CR
                            ———————————
                  IN RE FRANKLIN CARL JONES, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Franklin Carl Jones, has filed a petition for writ of mandamus,

seeking to compel respondent to turnover relator’s “Attorney and Client File and

all documents that [were] generated during her representation” of respondent. 1

      We deny the petition for writ of mandamus.


1
      Relator identifies the respondent as Jill Wallace. His petition indicates that the
      underlying causes are State of Texas v. Franklin Carl Jones, cause nos. 953818
      and 977894, in the 185th District Court of Harris County, Texas.
                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2